FM.E@

UNITEI) STATES I)ISTRICT CoURT APR 1 5 2019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

THOMAS D. BROWN, SR\.,
Plaintz`jj‘,

v. No. l9-cv-320 (UNA)

U.S. BLUE CROSS/BLUE SHIELD, j it

Defendant.

 

 

MEMORANDUM OPINION

The plaintiff retired from federal government service in 2004 and suffers from several
medical conditions See ECF No. 4 (Am. Cornpl.) W 4, 6-7, l9. He purports to raise a claim
under the Americans With Disabilities Act (ADA) against Blue Cross Blue Shield, through which
he has or had health insurance.1 The Court construes the plaintiffs complaint liberally as one
under Title II of the ADA, Which provides that “no qualified individual With a disability shall, by
reason of such disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjected to discrimination by any such
entity.” 42 U.S.C. § 12132. Even if the plaintiff is a “qualifled person With a disability” under
42 U.S.C. § 12131(2), his ADA claim still fails.

The plaintiff has failed to state a claim because the plaintiff has failed to demonstrate that

Blue Cross Blue Shield is a “public entity” as that term is defined:

The term “public entity” means -
(A) Any State or local government;

 

1 Because the plaintiff does not allege he Was ever an employee of Blue Cross Blue Shield, the
Court dismisses any claim he purports to bring under Title I of the ADA, Title VII of the Civil
Rights Act, and the Family Medical Leave Act. See Am. Compl. 1]1[ 5, 8.

(B) any department, agency, special purpose district, or other instrumentality of a
State or States or local government; and

(C) the National Railroad Passenger Corporation, and any commuter authority (as
defined in section 24102(4) 1 of title 49).

42 U.S.C. § 12131(’1). Accordingly, the Court will dismiss the complaint for failure to
state a claim. See Arzderson v. Usher, No. 12-7107, 2013 WL 1187399, at *l (D.C. Cir. Mar. 4,
2013) (per curiam) (unpublished) (holding that “[t]he district court correctly dismissed
appellant’s claims under the Americans with Disabilities Act . . . for failure to state a claim upon
which relief can be granted” because “the defendants named in the complaint [we]re individual
persons” and Title ll of the ADA “applies only to a ‘public entity”’); Edison v. Douberly, 604
F.3d 1307, 1310 (11th Cir. 2010) (affirming district court’s conclusion that private prison
management corporation operating Florida state prison was not a “public entity” for purposes of
Title II of the ADA); Lee v. Corr. Corp. of Am./Corr. Treatment Faciliiy, 61 F. Supp. 3d 139,
143 (D.D.C. 2014); York v. Forest View Psychiairic Hosp., No. l:lO-CV-28, 2011 WL 1790134,
at *l (W.D. Mich. May 11, 2011); see also 28 U.S.C. § 1915(e) (requiring the court to dismiss a
case filed informal pauperis “at any time if the court determines that . . . the action . . . fails to
state a claim on which relief may be granted”). The plaintiffs application to proceed informal
pauperis will be granted, and his motion for CM/ECF password will be denied as moot.

An Order consistent with this Memorandum Opinion is issued separately.

\

United Sta '1stri Judge
April j ,2019

